DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ABRAHAM H. SEGALL,
                             Appellant,

                                     v.

                 WACHOVIA BANK, N.A., AS TRUSTEE
                  FOR JP MORGAN TRUST 2005-A8,
                            Appellee.

                               No. 4D17-1331

                          [December 14, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE09004020.

   Brian Korte of Korte & Wortman, P.A., West Palm Beach, for appellant.

  Alejandra Arroyave Lopez and Jan T. Williams of Lapin & Leichtling,
LLP, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.